Citation Nr: 1756635	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  12-31 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from September 1965 to March 1967 with service in the Republic of Vietnam from December 1966 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Board remanded the claim in March 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Although the Board regrets the delay, remand is necessary to ensure that there is a complete record on which to decide the Veteran's claim.  

In October 2017, the AOJ requested archived VA treatment records from the Pittsburgh VA Medical Center (VAMC), dated from January 1967 to February 1994.  The VAMC responded that these records had been recalled and were available in the electronic CPRS-Vista Imaging system as of November 2017.  However, the Board does not have access to the CPRS-Vista Imaging system and these records have not been associated with the claims file.  As these records may support the Veteran's contention that he was psychiatrically hospitalized in 1967 and 1968, the Board cannot decide the claim without reviewing them.  On remand, the AOJ must associate the 1967 through 1994 VA treatment records with the claims file.

Additionally, the Board finds that the VA opinions of record are not adequate.  Specifically, the most recent April 2017 VA examiner concluded that the Veteran's depression was due to his substance abuse, not his service. However, he did not address whether the Veteran may have been self-medicating his depression through his substance abuse or whether his continued depressive symptoms during periods of sobriety contradicted this conclusion.  Further, he failed to address the Veteran's reported psychiatric hospitalizations in 1967 and 1968, shortly after discharge.  In light of these deficiencies, this claim must also be remanded for a new examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file the January 1967 through February 1994 VA treatment records from the Pittsburgh VAMC.  Please note that these records appear to be located in the CPRS-Vista Imaging system.  See 7131 Detail Report, dated November 2, 2017 and printed on November 15, 2017.  All efforts to associate the records with the claims file must be documented.

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner (VA psychiatrist or psychologist or contract equivalent) to address the nature and etiology of his claimed psychiatric disability.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report should reflect that the claims file was reviewed.

The examiner should identify and diagnose all acquired psychiatric disorders, to include those that may have resolved during the appeals process (May 2011 to the present).  The examiner must specifically state if the Veteran has a diagnosis of PTSD.  In determining whether he has a diagnosis of PTSD, the examiner should specifically address the October 2015 PTSD diagnosis from a psychiatry resident.  

For each diagnosed psychiatric disorder, the examiner should state whether it is at least as likely as not (a 50 percent probability or more) that such a disorder began in service, was caused by active service, or is otherwise related to active service, including his conceded stressors.  The examiner must specifically address (1) the Veteran's reported psychiatric hospitalizations in 1967 and 1968, (2) whether the Veteran's substance abuse may have been self-medication for his psychiatric symptoms, and (3) the Veteran's continued psychiatric symptoms during periods of sobriety.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

